El Juez Presidente Interino Señor Rebollo López
emitió la opinión del Tribunal.
¿Prohíbe la Regla 6 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, que el magistrado que determina causa probable para el arresto se base, exclusivamente, en las declaraciones juradas sometidas con la denuncia en situa-ciones en las cuales el imputado de delito grave asiste a la vista representado por abogado? ¿Tiene derecho el impu-tado de delito grave a obtener copia de tales declaraciones juradas en esa etapa de los procedimientos y previo a que dichos testigos se sienten a declarar por primera vez? Res-pondemos en la negativa. Veamos por qué.
h — i
Este Tribunal consolidó los recursos de epígrafe por pre-sentar cuestiones de hecho y derecho similares, en particular, por estar relacionados con el procedimiento para deter-minar causa probable para el arresto bajo las disposiciones de la Regla 6(a) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. A continuación, exponemos una síntesis de los he-chos fundamentales de los casos de epígrafe.
A. Pueblo v. Irizarry Quiñones y otros, Caso Núm. CC-2001-780, y Pueblo v. Montalvo Nieves, Caso Núm. CC-2002-660.
El Ministerio Público autorizó la presentación, ante el Tribunal de Primera Instancia, Sala Superior de Ponce, de quince denuncias contra Markus R. Irizarry Quiñones, de las cuales nueve fueron por actos lascivos e impúdicos,(1) cinco por exhibición de material nocivo a menores(2) y una por amenaza a testigos.(3) Los cargos por actos lascivos y exhibición de material nocivo fueron alegadamente come-*551tidos contra varios menores de catorce años. Por otro lado, se presentaron ante el mismo foro judicial tres denuncias contra Ismael Cintrón Rosario por la alegada comisión de varios actos lascivos e impúdicos contra una menor de ca-torce años. En cuanto a Remy Montalvo Nieves, se pre-sentó una denuncia por la alegada comisión del delito de violación técnica contra una menor de doce años de edad. Las referidas denuncias contra los tres imputados fueron sometidas en distintas fechas ante la juez municipal Elba Santiago en la Sala de Investigaciones de Ponce.(4)
El día de la vista para la determinación de causa probable para el arresto, los imputados comparecieron debida-mente representados por sus respectivos abogados. Las de-nuncias fueron sometidas por agentes de la División de Delitos Sexuales, quienes habían realizado las investigaciones. Éstos indicaron al tribunal que los casos serían sometidos mediante declaraciones juradas de los agentes que habían efectuado la investigación y las decla-raciones juradas de las alegadas víctimas; ello por instruc-ciones del fiscal que había autorizado la presentación de los casos ante el foro judicial y quien entendía procedente que éstas no declararan personalmente en esa etapa del procedimiento.
Los representantes legales de los imputados se opusie-ron a que los casos fueran sometidos, exclusivamente, a través de declaraciones juradas y alegaron que los acusa-dos tenían derecho a contrainterrogar a las víctimas. El tribunal de instancia se negó a celebrar las vistas de deter-minación de causa probable para el arresto exclusivamente a base del examen de las mencionadas declaraciones jura-das, requiriendo del Ministerio Público, además, la compa-recencia personal de las alegadas víctimas a la vista con el propósito de que fueran contrainterrogadas por los imputados.
*552Inconforme con dichas determinaciones, el Procurador General presentó tres recursos de certiorari ante el Tribunal de Circuito de Apelaciones, los cuales fueron consolida-dos por dicho foro judicial. En dichos recursos se señaló que el tribunal de instancia había errado
... al requerir la comparecencia de la víctima menor de edad para que declarara en el procedimiento de determinación de causa probable para el arresto, a pesar de que en dicha etapa la Regla 6 de Procedimiento Criminal dispone que la determi-nación de causa probable se puede hacer a base de declaracio-nes juradas sometidas con la denuncia y no requiere la com-parecencia personal de testigos. Petición de certiorari, pág. 3.
Luego de concedido un término para que los imputados mostraran causa por la cual no debía expedirse el recurso solicitado, el 31 de agosto de 2001 el foro intermedio ape-lativo acogió los recursos como mandamus y dictó sentencia. En síntesis, resolvió que cuando el Ministerio Público opta por someter su caso para determinar causa probable para el arresto, en presencia del imputado, no puede descansar únicamente en las declaraciones juradas de los testigos o alegadas víctimas, sino que tiene que traerlos a la vista para que sean contrainterrogados por la defensa. Determinó, además, que el Ministerio Público sólo puede someter el caso a base de declaraciones juradas cuando lo somete en ausencia del imputado sin citarlo para la vista. Por otro lado, sostuvo que los magistrados de ins-tancia venían obligados a celebrar las vistas y llegar a una determinación. A esos efectos señaló que si el Ministerio Público insistía en no presentar a los testigos y las alega-das víctimas, debían determinar no causa. De acuerdo con el foro apelativo intermedio, la celebración de la referida vista constituye un deber ministerial, por lo que los magis-trados no tenían discreción para decidir si celebrarlas o no. Finalmente, se ordenó la celebración de las vistas para de-terminar causa probable para el arresto en los tres casos de acuerdo con lo resuelto en dicha sentencia y conforme a la prueba que optara por presentar el Ministerio Público.
*553B. Pueblo v. Aponte Rosado, Caso Núm. CC-2001-790
Por hechos supuestamente acaecidos el 17 de septiem-bre de 1999, el Ministerio Público presentó una denuncia contra Henry Aponte Rosado ante el Tribunal de Primera Instancia, Sala Municipal de Aibonito. Se le imputó una infracción al Art. 401 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2401, por la alegada pose-sión de cocaína con intención de distribuirla. La denuncia se basó principalmente en el testimonio del agente encu-bierto José R. Rivera Vélez, quien alegaba haber observado al imputado participar en transacciones relacionadas con el trasiego de drogas.
Luego de varias suspensiones, se celebró la vista de de-terminación de causa probable para el arresto, en la que fueron citados tanto el imputado como el agente encubierto. A pesar de la incomparecencia del agente Rivera Vélez, se celebró la vista en presencia del imputado, acompañado por su abogado, y presentándose como testigo de cargo al supervisor del agente encubierto, quien identi-ficó al imputado y fue contrainterrogado por la defensa de éste. El tribunal de instancia admitió la declaración jurada del agente Rivera Vélez como prueba sustantiva, a lo que se opuso la defensa del imputado aduciendo que, debido a que éste había comparecido representado por abogado, de-bía celebrarse una vista adversativa en la que compare-ciera el agente para que pudiera ser contrainterrogado por el imputado. El planteamiento fue rechazado por el tribunal, por lo que el imputado solicitó que se le proveyera, en ese momento, copia de la declaración jurada del agente. Este reclamo también le fue denegado. Así las cosas, el foro primario determinó causa probable para el arresto del im-putado Aponte Rosado.
Inconforme con esta determinación, el imputado acudió ante el Tribunal de Circuito de Apelaciones mediante un recurso de certiorari y una moción en auxilio de jurisdicción. Mediante resolución a esos efectos, el tribunal apelativo intermedio ordenó la paralización de los procedi-*554mientos en el foro de instancia y le concedió al Procurador General un término para que mostrara causa por la cual no se debía expedir el recurso, revocar la resolución recu-rrida y devolver el caso al foro primario para brindarle la oportunidad al imputado de contrainterrogar a Rivera Vélez. El Procurador General así lo hizo.
El Tribunal de Circuito de Apelaciones dictó sentencia en la que revocó la determinación de causa probable para el arresto y devolvió el caso al foro de instancia para que reabriera “la vista de determinación de causa probable a fines de permitir al peticionario examinar la declaración jurada prestada por el agente Rivera y para que contrain-terrogue a dicho testigo”. Al así resolver, el foro apelativo dictaminó que en vista de que el imputado había sido ci-tado y había comparecido representado por abogado, el procedimiento seguido en este caso era irregular, que se apartaba de las normas establecidas por el Tribunal Supremo de Puerto Rico. Manifestó que la Regla 6 de Proce-dimiento Criminal, ante, no autorizaba al Ministerio Pú-blico a combinar en una vista “híbrida” los dos procedimientos establecidos para la determinación de causa probable para arresto, a saber, el estudio de las de-claraciones juradas y el examen bajo juramento de testigos.
Insatisfecho con la actuación del tribunal apelativo in-termedio en los casos de epígrafe, el Procurador General acude —vía certiorari— ante este Tribunal. Alega que pro-cede revocar las sentencias emitidas por el tribunal apela-tivo intermedio debido a que dicho foro incidió
... al resolver que si el Ministerio Público somete un caso para determinación de causa probable para el arresto citando al imputado, y éste comparece representado por abogado, no puede el fiscal o agente someter el caso a base de declaracio-nes juradas solamente, sino que tiene que producir a los tes-tigos, quienes prestaron las declaraciones juradas, para ser contrainterrogados por la defensa. Petición de certiorari, págs. 3-4.
El 9 de noviembre de 2001 expedimos el recurso y con-*555solidamos los casos de epígrafe.(5) Contando con la compa-recencia de todas las partes y estando en posición de resolver el recurso presentado, procedemos a así hacerlo. Revocamos-, veamos por qué.
HH hH
 Sabido es que la acción penal en nuestro ordena-miento jurídico se inicia con la determinación de causa probable para arrestar o al citarse a una persona para que responda ante los tribunales por la comisión de un delito. D. Nevares-Muñiz, Sumario de Derecho Procesal Puertorri-queño, 5ta ed. rev., San Juan, Ed. Inst. Desarrollo del Derecho, 1998, pág. 43; Pueblo v. Jiménez Cruz, 145 D.P.R. 803, 809-810 (1998). “[S]e trata de la presentación formal de una denuncia ante un tribunal, del proceso de determi-nación de causa probable para el arresto o citación, o de la conducción del arrestado ante un magistrado cuando se le arresta sin la orden correspondiente.” E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1993, Vol. III, pág. 20. Es desde ese momento que el tribunal adquiere jurisdicción sobre la persona del imputado —Pueblo v. Miró González, 133 D.P.R. 813, 819 (1993)— y éste queda sujeto a responder (held to answer) por la comisión del delito en un juicio adversativo. Nevares-Muñiz, op. cit., pág. 43.
La determinación de causa probable para el arresto constituye una exigencia constitucional. Pueblo v. Jiménez Cruz, ante, pág. 809; Chiesa Aponte, op. cit., págs. 23-24. Nuestra Constitución claramente ordena que “[s]ólo se expedirán mandamientos autorizando ... arrestos por autoridad judicial, y ello únicamente cuando exista causa probable apoyada en juramento o afirmación, describiendo *556particularmente ... las personas a detenerse ...”. (Énfasis suplido.) Art. II, Sec. 10, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 311. Sin esta determinación de causa probable, el proceso judicial no puede continuar. Esto es, “[e]l imputado no podrá ser sometido a juicio sin previa deter-minación judicial de causa probable” para el arresto. (Én-fasis suplido.) Chiesa Aponte, op. cit., pág. 24.
A. Las Reglas 5 y 6 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, regulan esta etapa inicial del encausamiento criminal. Pueblo v. Irizarry, 156 D.P.R. 780 (2002). En lo aquí pertinente, el inciso (a) de la citada Regla 6 dispone, actualmente, que:
Si de la denuncia jurada o de la declaración o declaraciones juradas sometidas con la denuncia o del examen bajo jura-mento del denunciante o sus testigos, si algunos, constare que hay causa probable para creer que se ha cometido el delito por la persona o personas contra quienes se imputa, el magistrado expedirá la orden para el arresto de dichas personas, con ex-cepción de lo dispuesto en la Regla 7(a). La determinación de causa probable podrá estar fundada total o parcialmente en una declaración por información o creencia con suficiente ga-rantía circunstancial de confiabilidad. ...
El magistrado podrá también determinar causa probable para creer que se ha cometido un delito sin necesidad de que se presente ante él una denuncia cuando haya examinado bajo juramento a algún testigo o testigos que tuvieren conocimiento personal del hecho delictivo. En tales casos, el magistrado, además de la expedición de la orden de arresto o citación, de-berá levantar un acta concisa y breve en la que exponga los hechos del delito por el cual determina causa probable, la fe-cha, hora y sitio donde se cometieron, el delito imputado y el nombre y dirección del testigo o testigos examinados por él bajo juramento para determinar causa probable.
En esta determinación de causa probable el imputado tendrá derecho a estar asistido de abogado, a contrainterrogar a los testigos en su contra y a ofrecer prueba en su favor. (Énfasis suplido.)
La referida regla ha sufrido varias enmiendas sustan-ciales a lo largo de los años, cuyo efecto ha sido ir alterando de tiempo en tiempo el esquema de determinación de causa probable para el arresto. Originalmente, las Reglas de Pro-cedimiento Criminal de 1963 permitían la expedición de *557una orden de arresto únicamente cuando se le presentaba al magistrado una denuncia jurada. Ley Núm. 87 de 26 de junio de 1963, Leyes de Puerto Rico, pág. 269.
Posteriormente, la Ley Núm. 29 de 19 de junio de 1987, Leyes de Puerto Rico, pág. 98, estableció un nuevo es-quema que cambió el modo de determinar causa probable para el arresto. Uno de los cambios que introdujo fue per-mitir que el magistrado determinara causa probable exa-minando bajo juramento a algún testigo con conocimiento personal de los hechos, ello sin que fuera necesaria la pre-sentación de una denuncia. En virtud de este nuevo es-quema, se incorporó el tercer párrafo de la actual Regla 6 de Procedimiento Criminal, ante, para reconocerle al im-putado el derecho a estar asistido por abogado, contrainte-rrogar los testigos que declararan en la vista y ofrecer prueba a su favor. El propósito era crear una “vista híbri-da”, de carácter adversativo, que sustituyera a la vista pre-liminar de la Regla 23 de Procedimiento Criminal, ante. En ella se combinaba la determinación de causa probable para el arresto con la de causa probable para acusar. Todo imputado de delito sometido a una “vista híbrida”, al am-paro de la Regla 6, ante, tenía los mismos derechos que uno sometido a una vista preliminar bajo la Regla 23 de Procedimiento Criminal, ante. Bajo este nuevo esquema, la vista preliminar no era necesaria en todo caso de delito grave, sino sólo en aquellos en que el magistrado de la vista de determinación de causa probable para el arresto no hubiese examinado testigos con conocimiento personal de los hechos, cuando se determinara causa en ausencia del imputado o cuando estuviera éste presente, pero sin la asistencia de un abogado. Exposición de Motivos de la Ley Núm. 29, ante, pág. 98; Pueblo v. Rivera y Rodríguez, 122 D.P.R. 862, 875 (1988).
Si bien esta reforma tuvo como fin agilizar el proceso judicial criminal, los resultados no fueron los esperados. El efecto práctico fue que el imputado de delito grave prefería no comparecer a la vista de determinación de causa probable para el arresto, y si lo hacía, no iba acompañado de *558abogado. De este modo, “garantizaba” su derecho a una vista preliminar bajo la citada Regla 23. Exposición de Mo-tivos de la Ley Núm. 26 de 8 de diciembre de 1990 (Parte 2) Leyes de Puerto Rico, pág. 1503. Véase, además, Pueblo v. Rodríguez López, 155 D.P.R. 894 (2001).
Respondiendo a esta situación, la Asamblea Legislativa aprobó en 1990 la Ley Núm. 26, ante, la cual estableció el esquema que prevalece en la actualidad, revirtiendo el pro-cedimiento de determinación de causa probable al que im-peraba antes de 1987. Se adoptó, nuevamente, el concepto tradicional de una vista informal de determinación de causa probable para el arresto y se volvió a reconocer el derecho del imputado a la celebración de una vista prelimi-nar en todo caso de delito grave. 1990 (Parte 2) Leyes de Puerto Rico 1504-1505. Véase, además, Pueblo v. Rivera Rivera, 145 D.P.R. 366, 373 (1998). A pesar de esto, los derechos reconocidos en el tercer párrafo de la citada Regla 6(a) que formaban parte del esquema que se derogó, inex-plicablemente, no fueron eliminados. Se ha sugerido que esa omisión se debió a una inadvertencia de la Legislatura. íd.
Asimismo se ha expresado que el párrafo que consagra el derecho a contrainterrogar testigos y presentar prueba fue introducido por la Ley Núm. 29 de 19 de junio de 1987 como parte esencial del esquema para eliminar la vista preliminar en ciertos casos. Pueblo v. Rodríguez López, ante. “Eliminado tal esquema con la Ley Núm. 26 de 8 de diciembre de 1990, debió eliminarse también el tercer pá-rrafo de la Regla 6(a).” Chiesa Aponte, op. cit., págs. 26-27.
En Pueblo v. Jiménez Cruz, ante, manifestamos que habiendo quedado la referida regla redactada de ese modo “da la impresión de que el imputado puede reclamar el derecho absoluto a estar presente en esa vista, a contrainterrogar a los testigos en su contra y a ofrecer prueba a su favor; en cuyo caso, la vista se convertiría en un procedimiento adversativo similar al juicio”. íd., pág. 812. En aque-*559lia ocasión expresamos, y resolvimos, que dicha interpreta-ción es contraria a la intención legislativa e incompatible con lo establecido en la Regla 6, ante, en particular, en cuanto autoriza la celebración de la vista en ausencia del imputado.
A pesar de los cambios sufridos, la actual Regla 6(a), ante, no ha dejado de exigir el cumplimiento de los requisitos ordenados por nuestra Constitución, que son: la intervención de la figura neutral de un magistrado, la existencia de causa probable, que la determinación de causa probable esté apoyada en juramento o afirmación, y la especificidad de la orden. Chiesa Aponte, op. cit, Vol. I, págs. 376-379.(6) En consecuencia, lo esencial en la etapa de determinación de causa probable para el arresto es que se cumplan con estos requisitos, ello independientemente del método que se opte por utilizar de los establecidos y permitidos en la Regla 6, ante.
B. Dentro de este marco doctrinal gira la controversia que hoy nos ocupa. Los recurridos plantean, apoyados por los respectivos dictámenes del foro apelativo intermedio, que bajo el procedimiento establecido en la Regla 6(a) no es posible determinar causa probable para el arresto descan-sando, exclusivamente, en declaraciones juradas cuando el imputado asiste a la vista acompañado de abogado. Argu-yen que en esos casos el Ministerio Público está obligado a traer a los testigos para que la defensa los contrainterrogue. Aducen, además, que sólo se puede de-terminar causa probable para el arresto, basándose en de-claraciones juradas, cuando la determinación se hace en ausencia del imputado. Esto es, plantean que la Regla 6(a), ante, prohíbe el que en una vista se combinen los distintos mecanismos para la determinación de causa probable allí provistos y sugieren que su uso varía dependiendo de si la *560vista se celebra en ausencia o presencia del imputado. No les asiste la razón.
La exigencia constitucional, de determinar causa probable bajo la Regla 6, ante, se refiere a un juicio de probabilidades. Chiesa Aponte, op. cit, Vol. I, pág. 377.
Lo importante es que en la vista de causa probable para el arresto se provean al magistrado los elementos para que éste pueda inferir la probabilidad de que: 1) se cometió determi-nado delito; y 2) el delito fue cometido por la persona contra la cual se determina causa probable. Chiesa Aponte, op. cit., Vol. III, pág. 29. Véase, además, Pueblo v. Jiménez Cruz, ante, pág. 813.
La otra exigencia constitucional, que también surge del texto de la Regla 6(a), ante, es que la determinación de causa probable esté apoyada en declaraciones bajo jura-mento o afirmación. La citada Regla 6(a) provee que tales declaraciones juradas pueden surgir de la denuncia jurada, de las declaraciones juradas acompañadas con la denuncia o del testimonio bajo juramento del denunciante o de un testigo durante la vista. Chiesa Aponte, op. cit., Vol. III, pág. 27.
Vemos, pues, que lo trascendental es cumplir con la exigencia de determinar causa probable y que la misma esté fundamentada en juramento o afirmación. El método mediante el cual se lleve a cabo dicha determinación es, realmente, algo secundario. Si examinamos detenidamente el texto de la Regla 6, ante, notamos que, contrario a lo que plantean los recurridos, en su inciso (a) no se hace una distinción entre los mecanismos a utilizarse cuando la determinación de causa probable se celebra en ausencia del imputado y los que se usarán cuando se efectúe en su presencia. Claro está, no hay duda de que esta etapa del procedimiento penal puede llevarse a cabo tanto en presencia como en ausencia del imputado, siendo la presencia del imputado la excepción. Lo usual es que la determinación de causa probable para el arresto sea un procedimiento o vista ex parte, en ausencia del imputado. Chiesa *561Aponte, op. cit, Vol. Ill, pág. 25; Nevares-Muñiz, op. cit., pág. 44. No obstante, la letra clara de la regla parece indi-car que los mecanismos allí provistos para determinar causa probable para el arresto aplican independientemente de que la vista se celebre en ausencia o en presencia del imputado.
Si examinamos la citada Regla 6(a), en su primer párrafo y primera oración, observamos que se presentan las tres formas o métodos a través de los cuales se puede determinar causa probable para el arresto. Estos son: (1) el examen de la denuncia jurada, (2) el examen de declaraciones juradas sometidas con la denuncia, o (3) el examen bajo juramento del denunciante o sus testigos. Por otro lado, en la segunda oración de la referida regla se permite que el magistrado determine causa probable para el arresto, descansando total o parcialmente en declaraciones que no requieren estar sustentadas en conocimiento personal, sino que pueden apoyarse en información o creencia con suficiente garantía circunstancial de confiabilidad. En el segundo párrafo del inciso (a) de la regla se reconoce que la determinación de causa probable no requiere, en todo caso, la presentación de una denuncia, sino que será suficiente el examen bajo juramento de uno o varios testigos que posean conocimiento personal de los hechos.
Tenemos, pues, que considerada la Regla 6(a), ante, en conjunto se permiten, como mecanismos para determinar causa probable, el examen de la denuncia jurada, de las declaraciones juradas sometidas con la denuncia y de testigos bajo juramento, ello independientemente de que el imputado se encuentre o no presente en la vista. No debemos establecer restricciones o limitaciones, ni hacer distinciones que la propia regla no impone.
Por otro lado, y contrario a lo planteado por los recurri-dos, la Regla 6(a), ante, tampoco prohíbe que al determinar causa probable para el arresto se combinen dos o más de estos mecanismos.
Somos del criterio que la utilización, al some-*562terse un caso al amparo de la citada Regla 6, de dos o más de los mecanismos establecidos en dicha regla, no sólo fa-cilita la labor del magistrado de determinar causa probable, sino que hace que dicha determinación tenga un grado mayor de corrección o certeza. No vemos, en consecuencia, razón lógica o jurídica alguna por la cual impedirlo; menos aún cuando tomamos en consideración el hecho de que la citada regla no lo prohíbe.
En resumen, resolvemos que la Regla 6 de Procedi-miento Criminal, ante, provee varias alternativas para de-terminar causa probable, a saber, a base de:
(1) la denuncia jurada;
(2) la denuncia y las declaraciones juradas que se inclu-yan con la denuncia;
(3) la denuncia y el examen del testimonio del denun-ciante o sus testigos;
(4) las declaraciones juradas que se incluyan con la de-nuncia;
(5) las declaraciones juradas que se incluyan con la de-nuncia y el examen del testimonio del denunciante o sus testigos;
(6) el testimonio del denunciante o algún testigo con co-nocimiento personal del hecho delictivo;
(7) la denuncia, las declaraciones juradas que se inclu-yan con la denuncia y el examen del testimonio del denun-ciante o sus testigos.
Resolvemos, además, que estas siete alternativas podrán utilizarse tanto en casos donde la vista se celebre en presencia del imputado como cuando se efectúe en ausencia de éste.
C. Por otro lado, y en relación con la situación en que la determinación de causa probable para el arresto se rea-liza en presencia del imputado, resulta necesario expresar-nos sobre el alcance del tercer párrafo de la Regla 6(a), ante, el cual reconoce el derecho del imputado a estar asis-tido por abogado, contrainterrogar testigos y presentar prueba a su favor. Como ya vimos, el que la Legislatura *563mantuviera ese párrafo, aun cuando se derogó el esquema de 1987 que justificaba el reconocimiento de estos dere-chos, realmente parece haber sido una inadvertencia de su parte. Esto nos deja dos alternativas: eliminarlo judicial-mente o interpretarlo de modo que sea armonizable con el nuevo esquema creado por las enmiendas de 1990. Nos in-clinamos por la segunda alternativa, ya que la primera re-basaría los límites del poder judicial.
Ya hemos manifestado que “[e]n ausencia de pronunciamiento en contrario de la Asamblea Legislativa, estos vestigios del procedimiento anterior sólo se reconocen si la determinación de causa probable [para el arresto] se hace en presencia del acusado y representado por abogado ...”. Pueblo v. Rivera Rivera, ante, pág. 375. Del mismo modo, hemos dispuesto que estos derechos reconocidos en el tercer párrafo de la Regla 6(a), ante, no son absolutos y el derecho del imputado a contrainterrogar los testigos en su contra en esa etapa del procedimiento criminal depende de la discreción del tribunal. Véase Pueblo v. Rodríguez López, ante.
Lo que no debe ocurrir, y lo que intentamos evitar, es que la vista de determinación de causa probable para el arresto adquiera el alcance y la formalidad de una vista preliminar o se convierta en un “mini-juicio”.(7) Pueblo v. Rodríguez López, ante. Véase, además, Chiesa Aponte, op. cit, Vol. III, págs. 54 y 56. Ya el imputado tendrá la oportunidad de ejercer plenamente sus derechos de carearse con los testigos en su contra, obtener la comparecencia compulsoria de testigos y presentar prueba a su fa*564vor en el juicio, que es el “momento realmente culminante y crítico”, donde esos derechos tienen rango constitucional. Pueblo v. Vega Rosario, 148 D.P.R. 980, 986 (1999); Pueblo v. Rodríguez Aponte, 116 D.P.R. 653, 660 (1985). Por otra parte, el imputado de delito grave tendrá, además, una oportunidad adicional previa al juicio para ejercer esos de-rechos en la etapa de vista preliminar. Pueblo v. Jiménez Cruz, ante, pág. 813. Cónsono con lo anterior, considera-mos acertado lo señalado por la profesora Resumil cuando, refiriéndose al alcance que se le debe otorgar a estos dere-chos bajo la citada Regla 6, comenta:
[Ajunque la disposición concede al imputado la facultad para contrainterrogar a testigos de cargo y ofrecer prueba a su favor, la jurisprudencia no lo ha considerado como un derecho absoluto a contrainterrogar testigos con la excepción de aque-llos que el fiscal haya sentado a declarar en la vista(8) (Énfasis suplido.)
De lo anteriormente expuesto colegimos que, en etapa de Regla 6(a), ante, los derechos establecidos en el tercer párrafo sólo se reconocerán cuando el imputado comparezca a la vista acompañado de abogado. Estos derechos no serán absolutos, sino limitados y sujetos a la discreción del tribunal. En particular, el derecho a contrainterrogar testigos se limitará a que el fiscal haya sentado a alguno a declarar en la vista. Con el propósito de armonizar el tercer párrafo de la citada Regla 6(a) con lo resuelto previamente, disponemos que su alcance será el siguiente:
(i) Cuando la vista se celebre en presencia del imputado:
(a) Si el fiscal o agente no presenta testigos y descansa ex-clusivamente en la denuncia o en declaraciones juradas, el derecho del imputado se limitará a estar asistido por abogado y a presentar prueba a su favor.
(b) Si el fiscal o agente examina testigos, independiente-mente de que se presente, además, una denuncia o unas de-claraciones juradas, el imputado tendrá derecho a la asisten-*565cia de abogado, a contrainterrogar a esos testigos y a presentar prueba a su favor.
(ii) Cuando la vista se celebre en ausencia del imputado:
(a) En este caso no se activan los derechos del tercer párrafo de la Regla 6(a) de Procedimiento Criminal, ante, y el fiscal o agente podrá someter el caso utilizando cualquiera de las siete alternativas que ya mencionamos.
Lo antes expuesto nos lleva a la conclusión de que en los casos de epígrafe el Ministerio Público actuó correctamente en el modo de someter los casos al amparo de la Regla 6, ante. En Pueblo v. Irizarry Quiñones y otros, Caso Núm. CC-01-780, y en Pueblo v. Montalvo Nieves, Caso Núm. CC-02-660, se sometieron los casos exclusivamente a base de declaraciones juradas incluidas con la denuncia, y en Pueblo v. Aponte Rosado, Caso Núm. CC-01-790, se “com-binó” el uso de declaraciones juradas y el examen de un testigo de cargo. Como vimos, estos mecanismos están per-mitidos por la Regla 6(a), ante, aun cuando las vistas se hayan celebrado en presencia de los imputados.
En los primeros dos casos, los imputados tenían derecho a presentar prueba a su favor, mas no a contrainterrogar, pues ningún testigo de cargo declaró en dicha vista. El fiscal no tenía la obligación de presentar a testigo alguno, ya que en esa etapa del procedimiento criminal el Estado debe tener la libertad de escoger la manera en que va a someter su caso sujeto a los límites de la referida Regla 6 de Proce-dimiento Criminal. Claro está, el magistrado tiene la facul-tad de ordenar la citación de cualquier persona que no esté presente para que sea examinado por el tribunal si así lo considera necesario. Véase Pueblo v. Irizarry, ante. En el caso Pueblo v. Aponte Rosado, ante, donde se utilizaron dos de los mecanismos permitidos, el imputado tenía derecho a presentar prueba a su favor y a contrainterrogar al testigo que declaró, derechos que éste tuvo la oportunidad de ejer-cer en la vista.
En virtud de lo antes expuesto, resolvemos que erró el Tribunal de Circuito de Apelaciones en la sentencia que emitiera en cuanto a todos los casos de epígrafe.
*566HH
Debemos ahora resolver si los imputados de delito grave, en etapa de la referida Regla 6 de Procedimiento Criminal, tienen derecho a examinar y obtener copia de las declaraciones juradas que se sometieron en la vista de causa probable para el arresto.
Es por todos sabido que el derecho que tiene un imputado a defenderse en un proceso criminal conlleva el derecho a informarse debidamente en la preparación de su defensa y a obtener, mediante el descubrimiento de prueba, evidencia que pueda favorecerle. Pueblo v. Arocho Soto, 137 D.P.R. 762, 766 (1994); Pueblo v. Rodríguez Sánchez, 109 D.P.R. 243, 246 (1979). Si bien el derecho al descubrimiento de prueba es consustancial al derecho que tiene el imputado de defenderse,(9) éste no es absoluto. Pueblo v. Arocho Soto, ante; Pueblo v. Rodríguez Aponte, ante, pág. 668; Pueblo v. Dones Arroyo, 106 D.P.R. 303, 314 (1977). El descubrimiento de prueba a favor del acusado está limitado por la Regla 95 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, ello con el fin de evitar las llamadas “expediciones de pesca” en el sumario y los archivos de fiscalía que, como hemos reiterado, están prohibidas.(10) Asimismo, hemos expresado que
[e]l descubrimiento de prueba que rebasa el texto de la ci-tada Regla 95 y busca apoyo en el debido proceso de ley no es recurso a invocarse livianamente. Está muy lejos de ser pa-tente de corso que en forma indiscriminada permita la intru-sión en los archivos de fiscalía, ni que facilite al acusado cuanta evidencia pueda relacionarse con el caso criminal. Pueblo v. Rodríguez Sánchez, ante, págs. 246-247.
*567La referida Regla 95 establece que la obligación del fiscal de descubrir información o evidencia a la defensa se activa con la presentación del pliego acusatorio, esto es, con la denuncia en caso de delito menos grave o con la acusación en casos de delito grave. Chiesa Aponte, op. cit., Vol. III, pág. 320. Provee esta regla, en lo aquí pertinente, que previa moción del acusado el tribunal ordenará al fiscal el descubrimiento de
[c]ualquier declaración jurada de los testigos de cargo que hayan declarado en la vista para determinación de causa probable para el arresto o citación, en la vista preliminar, en el juicio o que fueron renunciados por el Ministerio Fiscal y los récords de convicciones criminales previas de éstos.!11)
Este Tribunal, desde Pueblo v. Ribas, 83 D.P.R. 386 (1961), y Pueblo v. Delgado López, 106 D.P.R. 441 (1977), ha establecido que un imputado tiene derecho a obtener copia de cualquier declaración, sea o no jurada, de un testigo de cargo si la solicita luego de que éste haya prestado testimonio, derecho que se activa una vez finaliza el examen directo y antes de comenzar el contrainterrogatorio. Véanse, además: Pueblo v. Rodríguez López, ante; Pueblo v. Rivera Rivera, ante, pág. 376; Pueblo v. Rivera Rodríguez, 138 D.P.R. 138, 144 (1995). A igual conclusión llega el profesor Chiesa al comentar que
... la regla provee para que el Ministerio Fiscal sólo tenga que descubrir a la defensa las declaraciones juradas de los testigos de cargo luego de que éstos declaren por primera vez en alguna etapa de los procedimientos. (Énfasis suplido.)(12)
Ello se basa en que el propósito de las declaraciones juradas es servir de herramienta para que el imputado pueda impugnar, a través del contrainterrogatorio, la credibilidad del testimonio ofrecido por el testigo. Mientras el testigo no declare, no surge la necesidad de contrainterrrogarlo ni de impugnarlo, por lo que no habría motivo *568para proveerle al imputado copia de la declaración antes de que ello ocurra. Es por eso que no es hasta que el testigo declara que surge el derecho a obtener la declaración jurada. Pueblo v. Ramos Cruz, 84 D.P.R. 563, 569 (1962).
Tenemos, pues, que un imputado tiene derecho a obtener copia de las declaraciones juradas de los testigos de cargo que hayan declarado en vista preliminar, luego de finalizado el examen directo. Pueblo v. Rodríguez López, ante; Pueblo v. Rivera Rodríguez, ante, pág. 144; Regla 23(c) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Además, luego de presentada la acusación, el imputado de delito grave tiene derecho a solicitar las declaraciones juradas de los testigos que se sentaron a declarar: (i) en la vista de determinación de causa probable para el arresto o citación; (ii) en la vista preliminar, si aún no las tuviere, y (iii) de los testigos quienes, aun sin haber declarado, fueron renunciados por el fiscal por constituir prueba acumulativa. Pueblo v. Rodríguez López, ante; Pueblo v. Rivera Rodríguez, ante; Pueblo v. Quiñones Ramos, 99 D.P.R. 1, 6 (1970).
Particularmente, en el reciente caso Pueblo v. Rodríguez López, ante, manifestamos que no se le debe reconocer al imputado el derecho a descubrir prueba en una etapa tan temprana como lo es la Regla 6, ante.(13) Por otra parte, en Pueblo v. Rivera Rivera, ante, con hechos muy similares a los del presente caso, resolvimos que el imputado de delito grave no tiene derecho a obtener copia de las declaraciones juradas que sirvieron de base para la determinación de causa probable para el arresto antes de que los declarantes testifiquen por primera vez en alguna de las etapas posteriores significativas del proceso *569criminal, tales como la vista preliminar o el juicio. íd., pág. 377.
A igual resultado debemos llegar en el caso que hoy nos ocupa. Los imputados de los casos de epígrafe no tienen derecho, en esta etapa inicial del proceso criminal, a exa-minar ni a obtener copia de las declaraciones juradas que fueron sometidas en la vista de determinación de causa probable para el arresto. Ello, independientemente de que estuvieron presentes en la referida vista. Al no declarar en dicha vista los testigos que ofrecieron las declaraciones ju-radas, el uso de las declaraciones juradas resulta innece-sario en esa etapa.
Si bien es cierto que en ocasiones la defensa podría tener acceso a las declaraciones juradas antes del momento dispuesto en la regla, ello si demuestra la existencia de circunstancias especiales con apoyo en el debido proceso de ley,(14) en este caso no se nos ha presentado un planteamiento constitucional que nos persuada. El mero hecho de no entregar al imputado copia de una declaración jurada prestada por el fiscal, sin tomar en consideración los hechos particulares del caso bajo estudio, no infringe automáticamente los preceptos básicos del debido procedimiento de ley. Véase Pueblo v. Martell Cajigas, 88 D.P.R. 636 (1963). En el presente caso no se ha demostrado daño específico ni perjuicio alguno, según lo exigido por nuestra jurisprudencia —Pueblo v. Hernández Santana, 138 D.P.R. 577, 587-588 (1995)— sino el mero hecho de no haberle provisto copia de las declaraciones juradas cuando el imputado lo requirió. Ello por sí solo no es suficiente.
Entendemos que los imputados, conforme los hechos es-pecíficos de sus respectivos casos, no han sufrido menos-cabo alguno en su derecho al debido proceso de ley. Éstos tienen aún por delante varios mecanismos disponibles para impugnar cualquier irregularidad en el arresto o en la etapa de Regla 6, ante, como lo es la vista preliminar, *570que como es sabido es un mecanismo inicial para cotejar la validez del arresto(15) y, posteriormente, la moción de des-estimación bajo la Regla 64(p) de Procedimiento Criminal, 34 L.P.R.A. Ap. II.(16) No hay duda de que el remedio soli-citado por los imputados recurridos estará disponible en vista preliminar, siendo “es[e] el momento más oportuno para que el imputado procure impugnar y contrainterrogar a los testigos en su contra”, Pueblo v. Rodríguez López, ante, pág. 905, así como también lo tendrán bajo el meca-nismo de descubrimiento de prueba dispuesto en la Regla 95, ante, una vez se presente el pliego acusatorio.
IV
En mérito de lo antes expuesto, procede decretar la re-vocación de las sentencias emitidas en el presente caso por el Tribunal de Circuito de Apelaciones. Con relación a los casos de epígrafe “Pueblo v. Irizarry Quiñones y otros”, y “Pueblo v. Montalvo Nieves”, en los cuales no se llegó a determinación alguna bajo la citada Regla 6, ordenamos que, para cada uno de los imputados, se celebre una vista de determinación de causa probable para el arresto de acuerdo con el mecanismo elegido por el Ministerio Fiscal de los permitidos por la Regla 6, ante, y conforme a lo an-teriormente resuelto. Devolvemos los casos al Tribunal de Primera Instancia para que continúen los procedimientos de forma compatible con lo aquí resuelto.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rivera Pérez no intervino.

(1) Art. 105 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4067.


(2) Art. 115A del Código Penal de Puerto Rico, 33 L.P.R.A. sec. 4077a.


(3) Art. 239A del Código Penal de Puerto Rico, 33 L.P.R.A. sec. 4435a.


(4) En el caso del imputado Cintrón Rosario, la juez Elba Santiago decidió no intervenir en él y fue sometido ante la juez María Soledad Gil, perteneciente también a la Sala de Investigaciones de Ponce.


(5) Refiriéndonos, específicamente, al caso Pueblo v. Montalvo Nieves, Núm. CC-2002-660, éste fue consolidado mediante la Resolución de 13 de diciembre de 2002, ello por presentar hechos similares y exponer los mismos planteamientos que fueron levantados en los demás casos de epígrafe.


(6) Véase, además, E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1993, Vol. III, pág. 27.


(7) En el propio historial legislativo de la Ley Núm. 29 de 19 de junio de 1987, Leyes de Puerto Rico, pág. 98, que enmendó la citada Regla 6 para incluir el tercer párrafo, se dijo que:
“Las exigencias en esta etapa no deben confundirse con las exigencias de juicio en que las víctimas o testigos pueden ser llamados a testificar y están sujetos a contrainterrogatorios. Esto es así porque para la determinación de culpabilidad la prueba es mayor a la que se requiere en procedimientos prehminares.” Informe del Senado, P. del S. 1114, lima Asamblea Legislativa, 3ra Sesión Ordinaria, 29 de abril de 1987, pág. 4.


(8) O.E. Resumil, Práctica jurídica de Puerto Rico: derecho procesal penal, San Juan, Ed. Equity Pub. Co., 1990, T. 1, pág. 23.


(9) Véanse: Pueblo v. Echevarría Rodríguez I, 128 D.P.R. 299, 324 (1991); Pueblo v. Arocho Soto, 137 D.P.R. 762, 766 (1994).


(10) Véanse: Pueblo v. Echevarría Rodríguez I, ante; Pueblo v. Rodríguez Aponte, 116 D.P.R. 653, 669 (1985); Pueblo v. Romero Rodríguez, 112 D.P.R. 437, 440 (1982); López v. Tribunal Superior, 79 D.P.R. 498, 504-505 (1956); Chiesa Aponte, op. cit., Vol. II, pág. 33.


(11) 34 L.P.R.A. Ap. II, R. 95(a)(2).


(12) Chiesa Aponte, op. cit., Vol. III, pág. 324.


 En dicho caso decidimos, además, que ni las Reglas de Procedimiento Criminal ni su jurisprudencia interpretativa reconocen el derecho del acusado a obtener las declaraciones juradas de los testigos examinados en la vista de causa probable para el arresto, antes de que éstos declaren por primera vez en vista preliminar o se presente el pliego acusatorio.


(14) Véanse: Pueblo v. Rodríguez López, 155 D.P.R. 894 (2001); Chiesa Aponte, op. cit., Vol. III, pág. 329.


(15) Véanse: Pueblo v. Rivera Rivera, ante, pág. 374; Pueblo v. Rogríguez Aponte, ante, pág. 666.


(16) En ella tendrían que demostrar que no se determinó causa probable para el arresto conforme a derecho. 34 L.P.R.A. Ap. II, R. 64(p).